                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 RONALD RENE GARRETT,

              Plaintiff                            Case No. 3:18-cv-12844
                                                   District Judge Robert H. Cleland
 v.                                                Magistrate Judge Anthony P. Patti

 CORRECTION OFFICER SGT.
 SEARFOSS and FOOD
 SERVICE DIRECTOR
 ELIZALDE OF TRINITY
 ASSN.,

           Defendants.
___________________________________/

    REPORT AND RECOMMENDATION TO DISMISS WITHOUT
  PREJUDICE PLAINTIFF’S CLAIMS AGAINST DEFENDANT FOOD
 SERVICE DIRECTOR ELIZALDE OF TRINITY ASSN. FOR FAILURE
TO EFFECT TIMELY SERVICE AND FOR FAILURE TO SHOW CAUSE

I.    RECOMMENDATION: The Court should dismiss Plaintiff’s claims

against Defendant Food Service Director Elizalde of Trinity Assn. without

prejudice for failure to comply with Fed. R. Civ. P. 4 and for Plaintiff’s failure to

show cause.

II.   REPORT:

      A.      Background

      Plaintiff Ronald Rene Garrett was a state prisoner at the time he filed this

prisoner civil rights lawsuit on September 12, 2018, but he has since been paroled.
(DEs 1, 18.) Plaintiff’s Complaint alleges a variety of constitutional claims

stemming from his purported failure to receive his prescribed diet of soft foods

during his incarceration at Central Michigan Correctional Facility (STF), and seeks

monetary and declaratory relief. (DE 1.) Judge Cleland has referred this case to

me for all pretrial proceedings. (DE 11.)

      On September 17, 2018, the Court granted Plaintiff’s application to proceed

without prepaying fees or costs. (DE 3.) On October 9, 2018, the Court entered an

order: (1) dismissing Plaintiff’s complaint against Defendant Michigan Department

of Corrections for failure to state a claim; and, (2) ordering the U.S. Marshals

Service (USMS) to serve the two remaining defendants, identified as Correction

Officer Sgt. Searfoss (“Searfoss”) and Food Service Director Elizalde of Trinity

Assn. (“Elizalde”). (DE 5.) The Court subsequently entered an order on February

20, 2019: (1) granting Plaintiff’s motion to extend time for service for an

additional 90 days; and, (2) ordering the USMS to promptly serve the complaint

upon the remaining defendants, Searfoss and Elizalde, without prepayment of fees.

(DE 16.) An executed waiver of service was subsequently returned for Defendant

Searfoss on March 12, 2019. (DE 17.) However, Defendant Elizalde remained

unserved, and the time for service expired.

      B.     The Court’s Order to Show Cause




                                            2
      On June 10, 2019, the Defendant Elizalde having yet to appear, Plaintiff not

having filed a proof of service of the summons and complaint upon Defendant

Elizalde, and Plaintiff having been required to serve Defendant Elizalde by

(approximately) May 21, 2019 (see Fed. R. Civ. P. 4(c), 4(e), 4(l), and 4(m)), I

entered an order requiring Plaintiff to show cause “IN WRITING ON OR

BEFORE JUNE 24, 2019” why this case should not be dismissed for failure to

comply with Fed. R. Civ. P. 4. (DE 20 (emphasis in original).) In particular,

Plaintiff was cautioned that “[i]n the event that [he] fails to provide good cause, the

Court will issue a Report and Recommendation that Plaintiff’s claims against

Defendant Elizalde be dismissed without prejudice.” (Id. at 3.)

      To date, Plaintiff has not filed a written response to the Court’s show cause

order, and Defendant Elizalde remains unserved.

      C.     Discussion

      The docket indicates that copies of the Court’s orders (DEs 3, 5, 11, 12, 13,

16 and 20) were served upon Plaintiff at his address of record at the time each

Order was entered. Moreover, the Clerk’s Office served Plaintiff with a “Notice

Regarding Parties' Responsibility to Notify Court of Address Change” (DE 8), and

Plaintiff submitted two Notices of Change of Address. (DEs 15, 18.) There is no

indication on the docket that any of these attempts at service were returned as

undeliverable.


                                          3
       Plaintiff having been ordered to show cause, having failed to show cause,

and, further, having failed to comply with Fed. R Civ. P. 4 as to Defendant

Elizalde, the Court should dismiss Plaintiff’s claims against Defendant Elizalde

without prejudice. Fed. R. Civ. P. 4(m).

III.   PROCEDURE ON OBJECTIONS

       The parties to this action may object to and seek review of this Report and

Recommendation, but are required to file any objections within 14 days of service,

as provided for in Fed. R. Civ. P. 72(b)(2) and E.D. Mich. LR 72.1(d). Failure to

file specific objections constitutes a waiver of any further right of appeal. Thomas

v. Arn, 474 U.S. 140 (1985); Howard v. Sec’y of Health & Human Servs., 932 F.2d

505 (6th Cir. 1991). Filing objections that raise some issues but fail to raise others

with specificity will not preserve all the objections a party might have to this

Report and Recommendation. Willis v. Sec’y of Health & Human Servs., 931 F.2d

390, 401 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d

1370, 1273 (6th Cir. 1987). Pursuant to Local Rule 72.1(d)(2), any objections

must be served on this Magistrate Judge.

       Any objections must be labeled as “Objection No. 1,” and “Objection No.

2,” etc. Any objection must recite precisely the provision of this Report and

Recommendation to which it pertains. Not later than 14 days after service of an

objection, the opposing party may file a concise response proportionate to the


                                           4
objections in length and complexity. Fed. R. Civ. P. 72(b)(2); E.D. Mich. LR

72.1(d). The response must specifically address each issue raised in the objections,

in the same order, and labeled as “Response to Objection No. 1,” “Response to

Objection No. 2,” etc. If the Court determines that any objections are without

merit, it may rule without awaiting the response.


Dated: August 23, 2019                 s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on August 23, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         5
